DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney David Schaefer on May 18, 2021.
The application has been amended as follows: 
	In claim 22, change the dependency from claim 19 to claim 21 such that the beginning of the claim is changed from “The shear pin of claim 19” to --The shear pin of claim 21--.
 
Allowable Subject Matter
Claims 1-4, 6-18, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or fairly suggest the claimed structural arrangement of the cleaner finger and support member mounting holes; and the recited shear pin axial threaded hole arrangement 
The closest prior art references include U.S. Pat. No. 1,790,006 to Garrett which discloses a pivotable wheel scraper that includes a shear pin, but not with the claimed reaction hole and pivoting hole arrangement; and U.S. Pat. No. 3,837,752 to Shewchuk which discloses a shear pin having two circumferential notches and whose axial ends include threaded holes, but does not disclose or suggest that the notches are located further along the pin than the threaded holes reach into the pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEVE CLEMMONS/Primary Examiner, Art Unit 3618